Citation Nr: 0321518	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  97-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge precludes 
entitlement to certain Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The appellant had honorable active military service from July 
1961 to July 1966, and he had a period of service from July 
1966 to July 1972 from which he was dishonorably discharged.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 1996 RO decision in which the RO 
determined that the appellant's dishonorable period of 
service precluded entitlement to service connection for post-
traumatic stress disorder (PTSD).  The appellant filed a 
notice of disagreement in June 1996 and a statement of the 
case (SOC) was issued in July 1996.  The appellant submitted 
a substantive appeal in August 1996.

In August 1998, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with applicable law and regulations.  Again, in June 2000, 
the Board remanded the case for evidentiary development 
previously requested by the August 1998 Board remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Per the 
Board's instruction, the RO obtained additional evidence, but 
continued the denial of the claim (see September 2000 
supplemental SOC (SSOC)).  Hence, this matter was returned to 
the Board for further appellate consideration.  

In April 2002, the Board entered a decision determining that 
the character of the appellant's discharge from service 
constituted a bar to certain VA benefits, and denied the 
appellant's appeal.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, the Office of the VA General 
Counsel filed a motion to vacate the prior Board decision and 
remand (Secretary's motion).  By order dated in January 2003, 
the Court granted the Secretary's unopposed motion, vacated 
the Board's April 2002 decision, and remanded the case to the 
Board.




REMAND

As referenced in the April 2002 Board decision (now vacated), 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Upon reexamination of the claims file, the Board finds, as 
noted in the Secretary's motion, that the RO has not yet 
fully satisfied the duty to notify, namely the duty imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the department to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The evidence of record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice provisions as they pertain to the appellant's claim.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 337 F.3d 1339 (Fed. Cir. 
2003).  After providing the requisite notice, the RO should 
attempt to obtain (to the extent feasible) any outstanding 
evidence for which the veteran provides sufficient 
information, and, if necessary, authorization, prior to 
readjudicating the claim on appeal.

If the RO again denies the claim, the SSOC issued to the 
appellant and his representative explaining the reasons for 
the denial must include citation to and discussion of all 
additional, pertinent legal authority considered, to include 
the legal authority codifying/implementing the VCAA that is 
pertinent to the claim on appeal (i.e., 38 C.F.R. §§ 3.102, 
3.159).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the 
appellant a letter notifying him of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim currently on appeal.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should generally invite 
the appellant to submit any pertinent 
evidence in his possession and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the claim on appeal remains denied, 
the RO should furnish to the appellant and 
his representative an appropriate SSOC (to 
include citation to all additional legal 
authority considered, discussion of all 
pertinent evidence and authority, and full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




